Citation Nr: 9924592	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals of lateral meniscectomy and excision 
of the anterior cruciate stalk of the right knee, currently 
rated as 60 percent disabling.

2.  Entitlement to an increased disability rating for chronic 
synovitis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO confirmed a 30 percent rating for a right 
knee disability and a 10 percent rating for a left knee 
disability.  In a November 1998 rating decision, the RO 
increased the rating for the right knee disability to 60 
percent.  The veteran has continued his appeal, and is 
seeking a rating higher than 60 percent for the right knee 
disability.  The RO also granted a total rating for 
compensation purposes based on individual unemployability in 
the November 1998 rating decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee disability is currently 
manifested by limitation of motion, chronic pain, pain on 
motion, increased fatigability, and diminished endurance.

3.  The veteran's right knee disability severely impairs his 
ability to function in daily activities including employment.

4.  The veteran's left knee disability is currently 
manifested by x-ray evidence of arthritis, and pain on motion 
with diminished endurance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for the veteran's postoperative right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5162, 5256, 5260, 5261 (1998).

2.  The criteria for a 20 percent rating for a service-
connected left knee disability, including arthritis, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher disability ratings for his 
service-connected right and left knee disabilities.  He 
contends that the disabilities have worsened.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  As the veteran claims that 
his knee disabilities have worsened, the Board finds that 
those claims for increased ratings are well grounded claims.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claims have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of those claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the RO has granted a 
total rating for compensation purposes based on individual 
unemployability, as well as a 60 percent rating for the 
veteran's right knee disability.  It is the opinion of the 
Board that the 60 percent rating and the total rating 
appropriately address the impact of the veteran's 
disabilities on his capacity for work.  In that light, the 
Board finds that it is not necessary to initiate 
consideration of an extraschedular rating based on 38 C.F.R. 
§ 3.321(b)(1).

Right Knee
The veteran sustained a hyperextension injury of his right 
knee during service in May 1972.  During a training exercise, 
another man fell on the veteran's right knee, forcing the 
knee backward into a hole.  The knee was casted for three 
weeks.  The veteran was placed on restricted duty, and he 
underwent physical therapy.  He continued to report pain and 
stiffness in the knee throughout his remaining months in 
service.

After service, the veteran reported ongoing and worsening 
pain in his right knee.  The veteran sustained another injury 
to his right knee in 1980.  He twisted the knee when he 
caught his foot in a hole while dismounting a motorcycle.  He 
underwent surgery on the right knee.  The veteran's private 
physician stated the opinion that a meniscus tear that 
occurred in 1980 was probably caused by an old tear of the 
cruciate ligament from the 1972 injury.

The veteran continued to report pain and other problems with 
his knees.  In February 1982, he underwent arthroscopy of 
both knees.  The physician found that he had overuse 
synovitis in both knees.  He underwent another arthroscopy of 
the right knee in November 1982, and the treating physician 
reported that further surgery was expected.  In January 1992, 
degenerative arthritis was found on arthroscopy of the right 
knee.  The veteran reported that he underwent arthroscopy and 
debridement of the right knee in August 1992.

In a May 1993 hearing at the RO, the veteran described 
physical limitations he faced due to problems with his knees, 
particularly the right.  He indicated that he could not climb 
stairs, and that he sometimes needed assistance from another 
person to rise from a sitting position.  On VA medical 
examination in May 1993, the examiner observed that motion of 
the right knee appeared to be very painful.  The veteran 
could not perform deep knee bends.  He used a cane to walk.  
X-rays revealed degenerative joint disease of the right knee.  
VA examination in September 1993 revealed that the veteran 
had pain with motion of the right knee, and a range of motion 
limited to flexion to 60 degrees and extension to 0 degrees.  
VA and private medical records dated in 1994 through 1996 
showed no improvement and some worsening of the symptoms and 
findings in both of the veteran's knees, with greater 
problems in the right knee than in the left.

On VA examination in August 1997, the veteran reported 
worsening pain in his knees.  He stated that because of pain 
in his knees he could not climb stairs, could not walk long 
distances, could not stand for a long time, could not squat, 
and could not lift any weights.  He reported that he had to 
keep his right knee in an extended position while sitting, 
because flexion aggravated the pain.  He reported that a VA 
orthopedist had told him that he needed a total replacement 
of the right knee, but that the replacement would not be done 
yet because he was too young.

The examining physician observed that the veteran walked with 
braces on both knees, using a cane and leaning to the left.  
The right thigh muscles were atrophied by one inch in 
circumference.  There were three well-healed scars on the 
right knee, each two to three inches long.  There was mild 
tenderness on the medial and lateral aspects of the right 
knee.  The active range of motion of the right knee was to 
80 degrees of flexion and -5 degrees of extension.  The 
passive range of motion was to 130 degrees of flexion and 0 
degrees of extension.  X-rays showed mild degenerative 
changes of both patellae, more pronounced in the right knee.  
The examiner noted that the veteran appeared fatigued on 
walking a few steps, even with a cane.  The examiner's 
diagnosis was pain in the right knee secondary to 
degenerative joint disease.  The examiner stated the opinion 
that the veteran was not employable, even for sedentary work.

Under the rating schedule, limitation of motion of the knee 
is rated between 0 percent and 50 percent, depending on the 
degrees to which extension or flexion is limited.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998).  Complete loss 
of motion, or ankylosis, of the knee is rated from 30 
percent, if at a favorable angle, to 60 percent, for an 
extremely unfavorable angle.  38 C.F.R. § 4.71, Diagnostic 
Code 5256 (1998).

While the limitation of motion of the veteran's right knee, 
as measured on medical examinations, does not reach the 
criteria for a compensable rating, medical reports indicate 
that the function of his right knee is severely impaired by 
chronic pain, pain on motion, excess fatigability, and 
diminished endurance.  In a November 1998 rating decision, 
the RO found that the veteran's right knee pain was 
equivalent to extremely unfavorable ankylosis.  On that 
basis, the RO assigned a 60 percent rating for the right knee 
disability under the Diagnostic Code 5256.  Taking into 
consideration the overall effect of the veteran's right knee 
disorder on his daily functioning and his capacity for 
employment, the Board finds that the record supports the 
current 60 percent rating.  The Board also finds that a 
rating higher than 60 percent for the right knee disability 
is not warranted.  Under VA regulations, the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  38 C.F.R. § 4.68 (1998).  Above the knee 
amputation in the lower end of the thigh is rated at 60 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (1998).  
Thus, based on the amputation rule under 38 C.F.R. § 4.68, a 
rating higher than 60 percent may not be assigned for the 
veteran's right knee disability.

Left Knee
In 1982, the veteran's private physician stated the opinion 
that pain and possible internal derangement in the veteran's 
left knee had developed as a result of overuse of the left 
knee secondary to the disability of the veteran's right knee.  
Following arthroscopy of both knees, the veteran's physician 
reported that he had overuse synovitis in both knees.

Over the years, the veteran has continued to report pain and 
stiffness in his left knee.  On VA medical examination in May 
1993, the examiner noted that movement of the left knee 
appeared painful.  The left knee reportedly appeared normal 
on x-rays, but the examiner diagnosed degenerative joint 
disease in both knees, with the right knee worse than the 
left.  On VA examination in September 1993, the veteran's 
left knee was noted to be stiff, but much less so than the 
right knee.  The range of motion of the left knee was to 90 
degrees of flexion and 0 degrees of extension.

Private medical reports from 1994 indicated that the veteran 
had enlargement of his left knee due to arthritis, with 
crepitus and pain on motion.  The left knee had minimal 
swelling, and flexion to 90 degrees.  The examiner reported 
that the veteran needed bilateral knee replacements, but that 
he was probably too young for the replacements because of the 
limited life span of the prostheses.  In VA outpatient 
treatment notes in 1995, the veteran reported increasing pain 
in both knees.  On VA examination in December 1996, flexion 
of the left knee was to 90 degrees, with slight discomfort.  
The examiner noted that because of the veteran's bilateral 
knee problems he could not do any significant standing or 
walking, and he had to keep his knees in an extended position 
while sitting.

On VA examination in August 1997, the veteran reported 
considerable limitation of his activities due to pain in his 
knees.  The examining physician reported that the left knee 
had mild tenderness, no swelling, and no atrophy of the thigh 
muscles.  The range of motion of the left knee was to 140 
degrees of flexion and 0 degrees of extension.  X-rays showed 
mild degenerative changes of both patellae, more pronounced 
in the right knee.  The examiner's diagnosis regarding the 
left knee was pain secondary to degenerative joint disease.

Degenerative arthritis is rated based on limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as evidence of painful 
motion.  When the limitation of motion in a particular joint 
is noncompensable under the rating schedule, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

The evidence indicates that the veteran's left knee has 
arthritis with limitation of motion and pain on motion.  
Examinations have shown limitations of flexion to as little 
as 90 degrees, or less limited than the limitation to 45 
degrees required for a compensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  Medical findings and 
the veteran's statements have indicated that the combined 
problems in both of the veteran's knees have the effect of 
severely limiting his ability to stand, walk, or even sit 
comfortably.  Much of the information about the veteran's 
disabilities indicates that the right knee symptoms are 
greater than those of the left knee, without describing the 
impairment of just the left knee, distinct from the problems 
in the right knee.  The available information about the left 
knee reflects some variation in medical opinions.  One 
physician who recently examined the veteran described the 
pain on motion in the veteran's left knee as slight 
discomfort, while another physician provided the opinion that 
both knees might eventually need prosthetic replacement.  
Taking into account all of the evidence regarding pain on 
motion and diminished capacity for basic activities, the 
Board finds that the record reasonably supports a 20 percent 
rating for the veteran's left knee disability.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for postoperative residuals of lateral meniscectomy and 
excision of the anterior cruciate stalk of the right knee is 
denied.

Entitlement to a disability rating of 20 percent for 
arthritis of the left knee is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

